Name: Commission Regulation (EC) No 2732/2000 of 14 December 2000 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal
 Type: Regulation
 Subject Matter: marketing;  animal product;  economic policy
 Date Published: nan

 Avis juridique important|32000R2732Commission Regulation (EC) No 2732/2000 of 14 December 2000 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal Official Journal L 316 , 15/12/2000 P. 0043 - 0043Commission Regulation (EC) No 2732/2000of 14 December 2000amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2067/92 of 30 June 1992 on measures to promote and market quality beef and veal(1), and in particular Article 4 thereof,Whereas:(1) Commission Regulation (EEC) No 1318/93(2), as last amended by Regulation (EC) No 933/2000(3), lays down detailed rules for the application of the abovementioned Regulation.(2) Article 5 of Regulation (EEC) No 1318/93 sets a time limit for the Commission to decide which applications are successful.(3) Given the current situation on the market for beef and veal and in view of the period of application of the contracts in force, the time limit for the Commission's decision should be put back to allow the programmes under consideration to be brought into line with the new situation on the market.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1The last sentence of the first subparagraph of Article 5(2) of Regulation (EEC) No 1318/93 is replaced by the following:"For applications submitted in the year 2000, however, the Commission shall determine those successful by 28 February 2001 at the latest."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 215, 30.7.1992, p. 57.(2) OJ L 132, 29.5.1993, p. 83.(3) OJ L 108, 5.5.2000, p. 9.